           Case 1:19-cv-00118-CWD Document 32 Filed 10/07/19 Page 1 of 2



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
CHRISTINE G. ENGLAND, CALIFORNIA STATE BAR NO. 261501
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-1414
Email: Christine.England@usdoj.gov

Attorneys for Defendants

                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

SAWTOOTH MOUNTAIN RANCH LLC,
LYNN ARNONE, DAVID BOREN,                       Case No. 1:19-CV-00118-CWD

              Plaintiffs,                       DEFENDANTS’ MOTION TO DISMISS
                                                PURSUANT TO FED. R. CIV. P. 12(b)(1)
      v.

UNITED STATES OF AMERICA; UNITED
STATES DEPARTMENT OF
AGRICULTURE; SONNY PERDUE,
Secretary of Agriculture; UNITED STATES
FOREST SERVICE; SAWTOOTH
NATIONAL FOREST; JIM DEMAAGD,
Forest Supervisor; SAWTOOTH NATIONAL
RECREATION AREA; KIRK FLANNIGAN,
Area Ranger; FEDERAL HIGHWAY
ADMINISTRATION; DEAN A UMATHUM,
Contracting Officer

              Defendants.


       Pursuant to Federal Rule of Civil Procedure 12(b)(1) Defendants United States of

America, United States Department of Agriculture, Sonny Perdue, Secretary of Agriculture,

Untied States Forest Service, Sawtooth National Forest, Jim Demaagd, Forest Supervisor,




DEFENDANTS’ MOTION TO DISMISS                                                               1
         Case 1:19-cv-00118-CWD Document 32 Filed 10/07/19 Page 2 of 2



Sawtooth National Recreation Area, Kirk Flannigan, Area Ranger, Federal Highway

Administration, Dean A. Umathum, Contracting Officer through their attorney, Assistant United

States Attorney Christine England, respectfully move the Court to dismiss Claim One in

Plaintiffs’ First Amended Complaint (ECF No. 29) and Defendants Federal Highway

Administration and Dean A. Umathum for lack of subject matter jurisdiction. This motion is

supported by the attached memorandum of points and authorities.

       Respectfully submitted on this 7th day of October, 2019.

                                           BART M. DAVIS
                                           United States Attorney
                                           By:


                                           /s/ Christine G. England
                                           CHRISTINE G. ENGLAND
                                           Assistant United States Attorney




DEFENDANTS’ MOTION TO DISMISS                                                                2
